                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                    KNOXVILLE DIVISION

   ANN LEDFORD,                                      )
                                                     )
                  Plaintiff,                         )            3:20-CV-00325-DCLC-HBG
                                                     )
          vs.                                        )
                                                     )
   KNOX COUNTY, TENNESSEE, et al.,                   )
                                                     )
                  Defendants.                        )

                                               ORDER
         The parties have filed a Joint Motion [Doc. 41] requesting alternative dispute resolution

  through judicial mediation, a stay of the matter pending mediation, and certain related adjustments

  regarding scheduling and deadlines. It is the policy of the District Court not to utilize magistrate

  judges for judicial settlement conferences except in the most exceptional and extraordinary

  circumstances. For that reason, the Court has endeavored to create a “Court Approved List of

  Mediators” (https://www.tned.uscourts.gov/mediationarbitration) for parties to use to facilitate

  obtaining qualified mediators to address their case. After having reviewed the pleadings, the Court

  declines to find that this case is the rare case that justifies a judicial settlement conference.

  Therefore, the Joint Motion [Doc. 41] is DENIED. If the parties desire the Court to order

  mediation, they should file a joint motion accordingly. Otherwise, the case shall continue to

  proceed as outlined in the Scheduling Order.

         SO ORDERED:

                                                 s/ Clifton L. Corker
                                                 United States District Judge




Case 3:20-cv-00325-DCLC-HBG Document 43 Filed 01/21/21 Page 1 of 1 PageID #: 808
